DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 17 has been canceled.

Response to Arguments
Applicant's arguments filed 1/28/21 have been fully considered and they are respectfully not persuasive in-part and persuasive in-part. 

As to the 112 4th paragraph argument, this was persuasive.  As to the 103 rejection, applicant argues the following on pages 4-5:
 
	Both Baba and Ruona failed to teach or suggest “a molecular sieve having a maximum ring size of eight tetrahedral atoms” as in claim 1, which the Office agreed with.

In the Office Action dated October 30, 2020, the Office relied on Beutel to teach “a molecular sieve having a maximum ring size of eight tetrahedral atoms.’ The Office states:

Beutel describes a diesel oxidation catalyst (abstract). The catalyst employs platinum group metals (para. 29) along with zeolites (para. 30).

As to the type, Beutel teaches that the zeolite can function as a HC storage component in the catalyst (para. 29). As to the type used,

Beutel describes using CHA instead of beta as the zeolite (para. 40).

However, the Office’s rejections are unfounded. In particular, notwithstanding that the document specifically relates to washcoat layers containing both platinum and palladium. Beutel does not indicate a preference for using CHA instead of beta as the zeolite.

First, paragraph 40 relates to the “first or too washcoat layer” (containing both Pt and Pd), and so should not be compared with the molecular sieve in the bottom coating of the present invention. Applicant claim 1 requires “a molecular sieve catalyst coating consisting of palladium on a molecular sieve having a maximum ring size of eight tetrahedral atoms for adsorbing NOx from a diesel engine exhaust gas.”

Second, paragraph 40 of Beutel discloses that the hydrogen storage material is preferably a zeolite, listing a large number of possible frameworks before later stating that “[preferred zeolites include ZSM, Y and beta zeolites.” A particularly preferred adsorbent may comprise a beta zeolite of the type disclosed in U.S. Pat. No. 6,171,556”. None of ZSM, Y and beta zeolites is according to claim 1 (and moreover, none is CHA, as argued by the Office). Paragraph 40 of Beutel therefore teaches away from the present invention by teaching that zeolites having a ring size of greater than 8 are preferred.

	This is respectfully not persuasive. Beutel may deposit their DOC layer as a top washcoat, but this is not how the reference was combined with Baba and Ruona.  Beutel was relied upon to obtain knowledge of specific zeolite frameworks that are known to be used in DOC catalysts, which includes CHA-types.  The remarks cite to para. 40 as not showing a preference for CHA over BEA.  Although this may be true, the combination made in the non-final was that CHA was a known alternative to BEA.  It is respectfully submitted that Beutel describes one to be useable in-place of the other for the same use.  
	As to the teaching away feature, although Beutel describes a preference for a smaller selection of sieves out of those listed as useable, the reference nonetheless explains that CHA is an effective sieve for use in a DOC.
	Lastly, there are a large number of reasons why one of ordinary skill might choose a different sieve.  Beutel shows that in the prior art, it was known in the same field of endeavor to employ a CHA-type for this same use.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 8, 9, 12, 13, 14, 16, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (PCT/JP2014/004260), See English translation (US Pub.: 2015/0251169) and in view of Ruona (US Pub.: 2014/0010744) and in view of Beutel (US Pub.: 2008/0045405).
As to Claims 1, 2, 6, 7, 8, 9, 13, 17 and 19 Baba describes an exhaust gas purification catalyst (title) that includes an oxidation catalyst layer (2), followed by a lean NOx trap (LNT) (layer 3).  The oxidation catalyst being under the LNT.  The oxidation catalyst can be a diesel-type to be a diesel oxidation catalyst or DOC (para. 36).  This DOC has a catalytic composition of Pt and Pd on a zeolite (para. 36).  
The DOC sits on the substrate as a bottom layer (see Figures 1 and 2).  
Above the DOC is a LNT layer (3), which contains a Pt and activated alumina and ceria (para. 36).  These are both inorganic oxides and can be considered carriers. Pt is a PGM.
Both of these catalytic layers are deposited on a honeycomb substrate (para. 35).  
Baba teaches that both Pt and Pd are in the DOC, but does not teach that the DOC “consisting of” zeolite and Pd.
	Ruona describes an exhaust treatment system using various catalysts (abstract and para. 21) and explains that the DOC 204 may comprise a zeolite material along with either Pt or Pd or a combination of both metals (para. 21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ either Pd and Pt or just Pd by itself, as taught by Ruona for use in the DOC of Baba because explains that either of these embodiments would produce successful oxidation results. 
As to the intended use features, the same catalyst composition disclosed would be effective to perform the same functions.
As to the molecular sieve ring size, Baba teaches use of a beta-zeolite in their examples (para. 59), but does not disclose use of a sieve with a maximum ring size of 8 tetrahedral atoms.  
Beutel describes a diesel oxidation catalyst (abstract).  The catalyst employs platinum group metals (para. 29) along with zeolites (para. 30).  As to the type, Beutel teaches that the zeolite can function as a HC storage component in the catalyst (para. 29).  As to the type used, Beutel describes using CHA instead of beta as the zeolite (para. 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a CHA-type sieve instead of a beta-type, as taught by Beutel for use with the DOC of Baba and Ruona because CHA-type sieves are known to be effective equivalents to Beta-type sieve when used in DOC catalysts.
As to the ring size, CHA sieve have a maximum ring size of eight tetrahedral atoms.
As to Claims 12, 14 and 15, the same catalyst composition disclosed would be effective to perform the same functions.

	As to Claims 16, Baba teaches that downstream of the DOC and LNT there is a NOx reduction layer, which can be considered an SCR.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba, Ruona and Beutel as applied to claim 1 above, and further in view of Sano (PCT/JP 2014/068264).  See English translation (US Pub.: 2016/0144347).
Sano teaches that the oxidation catalyst includes an AEI zeolite for use in a large variety of processes and systems (para. 131).  AEI frameworks are small pore molecular sieves with an eight tetrahedral atom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a AEI-type framework sieve for use in the oxidation catalyst, as taught by Sano for use with the zeolite-containing oxidation catalyst of Baba, Ruona and Beutel because this framework type is known to be effective for use in oxidation catalysts. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



April 1, 2021